DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments 	
 	The previously issued drawing objection is hereby withdrawn in view of the amended claims.

 	The previously issued 35 U.S.C. § 112(b) rejections of claims 5, 8-14 are withdrawn in view of the amended claims.

 	The Applicant’s arguments with respect to claims #1-14 and 21-26 in the reply filed on January 21, 2021 have been carefully considered and are partially persuasive.  As to claims 8-14, Applicant’s invocation of the 35 U.S.C. § 102(b)(2)(C) exception to the commonly owned Tsai et al. (U.S. Patent Publication No. 2018/0308797 A1), hereafter “Tsai”, prior art reference is persuasive.  Therefore, Tsai is withdrawn as prior art and claims 8-14 are indicated as being allowable.

 	As to claims 1 and 5, Applicant’s arguments as to Jambunathan (WO 2017/111850 A1), hereafter “Jambunathan”, are not persuasive.  Applicant argues that Jambunathan’s liner material 122 cannot read on the claimed “insulating barrier structure” because silicon carbide See Applicant’s Remarks filed January 21, 2021 at pp. 11-12.  The Examiner respectfully disagrees because absent doping, silicon carbide is inherently an electrical insulator.  See https://matmatch.com/learn/material/faq-silicon-carbide#link1.  Furthermore, Jambunathan teaches “the liner material 122 may comprise a carbon concentration of about 1 to about 30 percent”.  See Jambunathan at pp. 6-7.  Jambunathan also teaches that “dielectric structure 131 may comprise silicon, carbon, oxides, and/or nitrides of various stoichiometries, with oxygen, nitrogen, and/or carbon in the range of 1-75 atomic percent of each element”.  Id. at pp. 7-8.  Therefore, a liner material 122 comprising a silicon carbide material with a carbon concentration of 1 to about 30 percent, is an insulating material under Jambunathan’s definition of dielectric structure 131 materials and the liner material 122 reads on the claimed “insulating barrier structure” and Jambunathan is maintained as prior art.

 	The previous Non-Final Rejection issued on October 22, 2020 has been withdrawn and replaced with the instant Non-Final Rejection.

Claim Rejections 35 U.S.C. § 102(a)(1)
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jambunathan.

	As to claim 1, Jambunathan teaches in FIG. 11: 
A substrate 102.

A gate structure 126 over the substrate.

A source/drain feature 124+144+146 in the substrate, protruding from the substrate, and on a sidewall surface of the gate structure.

An insulating barrier structure 122 in the substrate and partially covering bottom and sidewalls of the source/drain feature.  Jambunathan teaches a silicon carbide material for the insulating barrier structure, wherein silicon carbide, absent doping, is inherently a dielectric or insulating material per the Examiner’s remarks supra.  Additionally, Jambunathan teaches the liner 122 may comprise silicon and carbon overlapping in percentages used for the dielectric material 131.  See Jambunathan at pp. 7-8.

	As to claim 5, Jambunathan teaches the source/drain feature 124+144+146 that is in the substrate 102 in direct contact with the substrate via upper portions of the source/drain feature.

 	As to claim 6, the term “epitaxial” is process language that does not structurally limit the claim.  Jambunathan teaches the source/drain feature as claimed.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jambunathan as applied to claim 1.

 	As to claim 7, Jambunathan does not teach an insulating barrier structure made of oxide, nitride, or oxynitride.
 	On the other hand, one of ordinary skill in the art before the effective filing date would have recognized that the substitution of similarly insulating materials such as oxide, nitride, or oxynitride for Jambunathan’s silicon carbide would yield the predictable benefit of 
	Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  As a matter of design choice, there are a limited number of materials that can provide electrical insulation for Jambunathan’s liner material/insulating barrier structure.  Thus, the use of oxide, nitride, or oxynitride is merely a matter of routine skill in the choosing of a material based on its common properties and its suitability for the intended use, and as such, the invention is “the product not of innovation but of ordinary skill and common sense.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).  
 
 	Claims 21, 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, and further in view of He et al. (U.S. Patent Publication No. 2012/0319120 A1), hereafter “He”.

 	As to claim 21, Huang teaches:
A fin structure 2 extending from a substrate 8.

A gate electrode 20 formed over the fin structure.

A source/drain feature 30 formed in the substrate and adjacent to a sidewall of the gate electrode layer.

Insulating portions 12 embedded in the fin structure, wherein the insulating portions are correspondingly arranged at bottom corners of the source/drain feature.

However, Huang does not teach the source/drain feature comprising a strained source/drain feature.
On the other hand, He teaches a strained source/drain feature 170.  See He, FIGS. 2D-FIG. 3.  The substitution of He’s strained source/drain feature 170 for Huang’s source/drain feature 30 does not replace, but also incorporates Huang’s source/drain structures 12, 14. 
One of ordinary skill in the art would have recognized that the substitution of He’s strained source/drain feature 170 for Huang’s source/drain feature 30 would yield the predictable benefit of improving carrier mobility and device performance.  Id. at ¶ [0053].
As such, it would have been obvious to one of ordinary skill in the art to substitute He’s strained source/drain for Huang’s source/drain.

 	As to claim 23, the combination of Huang and He teaches each of the insulating portions 12 in direct contact with the strained source/drain feature 30 (which are instead replaced with He’s 170).

 	As to claim 24, the combination of Huang and He teaches each of the insulating portions 12 with a tapered surface (inner lateral sidewall of 12 closest to Huang’s isolation feature 4) that is in direct contact with the strained source/drain feature 30 (but instead replaced with He’s 170).

 	As to claim 25, He teaches SiGe.  Id.

 	As to claim 26, Huang teaches silicon oxynitride.  See Huang, col. 3 ll. 56-60.

Claims Allowable If Rewritten in Independent Form
 	Claims 2-4, 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 	As to claim 2, Jambunathan is the closest prior art but does not teach a plurality of portions spaced apart from each other because each insulating barrier structure of each source/drain feature is monolithic.

 	As to claim 22, Huang’s insulating portions are spaced apart from each other, but not by the strained source/drain feature.

Indication of Allowable Subject Matter 
 	The following is a statement of reasons for the indication of allowable subject matter: claims 8-14 are indicated as being allowable.

 	As to claim 8, Huang et al. (U.S. Patent No. 8,415,749 B2), hereafter “Huang”, is the closest prior art.  Huang fails to teach one of a plurality of first insulating barrier portions and 
 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571)270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829